DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 1 Non-camera sensor system is described in the original disclosure in paragraphs [0008], [0020] and in FIG. 2, block 124.  One of ordinary skills in the art would understand that data from a non-camera system is a non-image data. However, the non-image data may be used for image 
Claims 2-10 and 12-20 are also rejected under 35 U.S.C. 112(a) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peynot et al (U.S PG-PUB NO. 20130211659 A1) in view of Caviedes (U.S PG-PUB NO. 20040001633 A1), and further in view of Hsieh et al (U.S PG-PUB NO. 20180144214 A1).
-Regrading claim 1, Peynot discloses an autonomous driving system for a vehicle, the autonomous driving system comprising (Abstract; FIGS. 1-2): a camera system configured to capture a series of image frames of a scene outside of the vehicle (FIG. 1, cameras 4, 6; vehicle 2; FIG. 2, steps s2-s4; [0023], “measurements of the vehicle's surroundings”; Abstract, “a sequence of images of the scene”; [0029]), the series of image frames comprising a current image frame and at least one previous image frame ([0039], “color frame”, “infrared frame”; [0029]; [0091], “successive frame acquisitions”); a sensor system that is distinct from the camera system ([0002], “various sensors”;  [0014], “different type of sensor to the sensor”; [0063], “other type of sensor”; [0087]) and that is configured to capture information indicative of a surrounding of the vehicle ([0023], “vehicle's sensors … to perform measurements of the vehicle's surroundings”; [0087]; FIG. 2, step s10), wherein the sensor system is a non-camera sensor system configured to capture non-image frame information ([0063]; [0087]-[0090]; [0091], “using sensing data that is fully independent from the sensors 4, 6 … a cm-accuracy dGPS/INS system … mounted on the vehicle”;  [0097], “one of the sensors is a laser scanner”); and a controller configured to (FIG.1, processor 8; [0100]; [0016]): determine an image quality metric for each image frame of the series of image frames ([0016], “determine a value of one or more image quality metrics in each image in the sequence”; Abstract; FIG. 2, steps s8-s10), the image quality metric being indicative of a non-Gaussianness of a probability distribution of the respective image frame ([0009], “comprise … different image quality metrics”; [0011-[0013]; [0054], “RMS”; [0059]; [0064], “Sharpness”; [0073], “SI”, “SE”); determine an image quality threshold based on the image quality metrics for the series of image frames ([0052], [0056], [0060], [0081], “threshold”); determine whether the image quality metric for the current image frame satisfies the image quality threshold (FIG. 2, steps s8-s10; [0047]; [0052]; [0056]; [0060]; [0062]; [0081]); when the image quality metric for the current image frame satisfies the image quality threshold, perform object detection by at least utilizing a first deep neural network (DNN) with the current image frame ([0056], “perception method”; [0061]); and when the image quality metric for the current image frame fails to satisfy the image quality FIG.2, step 10; [0085], “challenging conditions are occurring”; [0087], “the corresponding images taken by different sensors could be analyzed”).
Peynot does teach possible image quality metric can be different metrics such as sharpness ([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. 
In the same field of endeavor, Caviedes teaches an image-quality metric is determined by calculating an offset from the kurtosis and skewness outputs (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with the teaching of Caviedes by using kurtosis as an image quality metric being indicative of a non-Gaussianness of a probability distribution of the respective image frame to estimate sharpness quality of image frames in order to provide an automated mechanism to evaluate the excellence or the degradation of image quality without the use of a reference image.
Peynot in view of Caviedes does teach determining an image quality threshold based on the image quality metrics for the series of image frames (Peynot: [0052], [0056], [0060], [0081], “threshold”) and determining whether the image quality metric Peynot: FIG. 2, step s8; [0047]). When the image quality metric for the current image frame fails to satisfy the image quality threshold, corresponding images taken by different sensors could be analyzed (Peynot: FIG.2, step 10; [0085]; [0087]). Peynot in view of Caviedes is silent to teach performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame when the image quality metric for the current image frame satisfies the image quality threshold, and performing object detection by utilizing a second, different DNN with the information captured by the sensor system and without utilizing the first DNN or the current image frame when the image quality metric for the current image frame fails to satisfy the image quality threshold.
However, Hsieh is an analogous art pertinent to the problem to be solved in this application and further discloses (Hsieh: FIGS. 1-29B; Abstract) when the image quality metric for the current image frame satisfies the image quality threshold (Hsieh: FIG. 29B, steps 2912, 2916, 2920, “Yes”; [0248]; FIG. 29A), performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame (Hsieh: FIG. 29B, steps 2926, 2928, 2914, 2918; [0248]; [0250]; FIGS. 29A, 14, 15A, 16, 23C; [0114], [0123], “CNN”, “RNN”; [0118], “identify patterns”; [0120], “diagnosis of … disease types … register and extract features of interest”; [0127]-[0130]; [0142]), and when the image quality metric for the current image frame fails to satisfy the image quality threshold (Hsieh: FIG. 31B, steps 2912, 2916, 2920, “No”; FIG. 29A), performing object detection by utilizing a second, different DNN with the information captured by the sensor system and without utilizing the first DNN or the Hsieh: FIG. 31B, steps 2922, 2924, 2902; [0249]; [0139]; [0142]; FIGS. 29A, 14, 15A, 16, 23C; Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes with the teaching of Hsieh by performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame when the image quality metric for the current image frame satisfies the image quality threshold, and performing object detection by utilizing a second, different DNN with the information captured by the sensor system and without utilizing the first DNN or the current image frame when the image quality metric for the current image frame fails to satisfy the image quality threshold in order to improve image quality of acquired images for deep learning.
-Regarding claim 2, Peynot in view of Caviedes, and further in view of Hsieh discloses the method of claim 1.
Peynot does teach possible image quality metric can be different metrics such as sharpness ([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. Peynot is silent to teach wherein the image quality metric is a kurtosis value
In the same field of endeavor, Caviedes teaches wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1).

-Regarding claim 3, Peynot in view of Caviedes, and further in view of Hsieh discloses the method of claim 2.
Peynot does teach determining an image quality threshold based on the image quality metrics for the series of image frames ([0052], [0056], [0060], [0081], “threshold”) and determining whether the image quality metric for the current image frame satisfies the image quality threshold (FIG. 2, steps s8-s10; [0047]; [0052]; [0056]; [0060]; [0062]; [0081]). Peynot does teach possible image quality metric can be different metrics such as sharpness ([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. 
Peynot is silent to teach wherein the image quality metric is a kurtosis value.
In the same field of endeavor, Caviedes teaches wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with 
Peynot is silent to teach performing object detection by: using the first DNN, identifying one or more object areas in the current image frame, each identified object area being a sub-portion of the image frame; using the first DNN to generate a list of any detected objects.
However, Hsieh is an analogous art pertinent to the problem to be solved in this application and further discloses performing object detection by: using the first DNN, identifying one or more object areas in the current image frame (Hsieh: [0045]; [0057]; FIGS. 3, 4A, 5, 13, 14, 15A, 16, 23C, 29A-29B; [0115]-[0116], “extract”;[0118]; [0178]), each identified object area being a sub-portion of the image frame (Hsieh: [0106], “region of interest”; [0113], “patient identification”; [0118], “identify patterns”; [0120], “extract features of interest”; [0154]); determining a kurtosis value for each identified object area (Hsieh: [0174]; [0228]; [0230], “Feature … an image IQ of interest. Features include … (e.g., mean, standard deviation, skewness, kurtosis)”; Abstract); and utilizing the one or more kurtosis values for the one or more identified object areas as an input for performing object detection using the first DNN to generate a list of any detected objects (Hsieh: FIGS. 4A, 14, 14, 15A, 16, 23C, 29A-29B; [0077], “a “good quality” image … generate the resulting image”; [0082]; [0114]; [0160]; [0174], “associated with one or more image quality metrics”; [0227]-[0228]; [0241]; [0248]; [0250]).

-Regarding claim 4, Peynot in view of Caviedes, and further in view of Hsieh discloses the method of claim 2.
Peynot is silent to teach determining the kurtosis value for a particular image frame as the normalized fourth central moment of a random variable x representative of the particular image frame:                         
                            k
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    E
                                    (
                                    
                                        
                                            (
                                            x
                                            -
                                            µ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ơ
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                      where                         
                            k
                            (
                            x
                            )
                        
                     represents the kurtosis value,                         
                            y
                        
                     represents the mean of                         
                            x
                        
                    , ơ- represents its standard deviation, and                         
                            E
                            (
                            x
                            )
                        
                     represents the expectation of the variable.
In the same field of endeavor, Caviedes teaches determining the kurtosis value for a particular image frame as the normalized fourth central moment of a random variable x representative of the particular image frame:                         
                            k
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    E
                                    (
                                    
                                        
                                            (
                                            x
                                            -
                                            µ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ơ
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                      where                         
                            k
                            (
                            x
                            )
                        
                     represents the kurtosis value,                         
                            y
                        
                     represents the mean of                         
                            x
                        
                    , ơ- represents its standard deviation, and                         
                            E
                            (
                            x
                            )
                        
                     represents the expectation of the variable (Caviedes: [0024]).

-Regarding claim 11, , Peynot discloses an autonomous driving method for a vehicle, the autonomous driving method comprising (Abstract; FIGS. 1-2): receiving, by a controller of the vehicle and from a camera system of the vehicle (FIG. 1, cameras 4, 6, processor 8, vehicle 2; [0100]), a series of image frames of a scene outside of the vehicle (FIG. 2, steps s2-s4; [0023], “measurements of the vehicle's surroundings”; Abstract, “a sequence of images of the scene”; [0029]), the series of image frames comprising a current image frame and at least one previous image frame ([0039], “color frame”, “infrared frame”; [0029]; [0091], “successive frame acquisitions”); receiving, by the controller and from a sensor system of the vehicle (FIG. 1, cameras 4, 6, processor 8, vehicle 2; [0100]) that is distinct from the camera system ([0002], “various sensors”;  [0014], “different type of sensor to the sensor”; [0063], “other type of sensor”; [0087]), information indicative of a surrounding of the vehicle ([0023], “vehicle's sensors … to perform measurements of the vehicle's surroundings”; [0087]; FIG. 2, step s10), wherein the sensor system is a non-camera sensor system configured to capture non-image frame information ([0063]; [0087]-[0090]; [0091], “using sensing data that is fully independent from the sensors 4, 6 … a cm-accuracy dGPS/INS system … mounted on the vehicle”;  [0097], “one of the sensors is a laser scanner”); determining, by the controller (FIG. 1, processor 8, vehicle 2; [0100]), an image quality metric for each image frame of the series of image frames ([0016], “determine a value of one or more image quality metrics in each image in the sequence”; Abstract; FIG. 2, steps s8-s10), the image quality metric being indicative of a non- Gaussianness of a probability distribution of the respective image frame ([0009], “comprise … different image quality metrics”; [0011-[0013]; [0054], “RMS”; [0059]; [0064], “Sharpness”; [0073], “SI”, “SE”); determining, by the controller (FIG. 1, processor 8, vehicle 2; [0100]), an image quality threshold based on the image quality metrics for the series of image frames ([0052], [0056], [0060], [0081], “threshold”); determining, by the controller (FIG. 1, processor 8, vehicle 2; [0100]), whether the image quality metric for the current image frame satisfies the image quality threshold (FIG. 2, steps s8-s10; [0047]; [0052]; [0056]; [0060]; [0062]; [0081]); when the image quality metric for the current image frame satisfies the image quality threshold, performing, by the controller controller (FIG. 1, processor 8, vehicle 2; [0100]), object detection by at least utilizing a first deep neural network (DNN) with the current image frame ([0056], “perception method”; [0061]); and when the image quality metric for the current image frame fails to satisfy the image quality threshold, performing, by the controller controller (FIG. 1, processor 8, vehicle 2; [0100]), object detection by utilizing a second, different DNN with the information captured by the sensor system and without utilizing the first DNN or the current image frame (FIG.2, step 10; [0085], “challenging conditions are occurring”; [0087], “the corresponding images taken by different sensors could be analyzed”).
([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. 
In the same field of endeavor, Caviedes teaches an image-quality metric is determined by calculating an offset from the kurtosis and skewness outputs (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with the teaching of Caviedes by using kurtosis as an image quality metric being indicative of a non-Gaussianness of a probability distribution of the respective image frame to estimate sharpness quality of image frames in order to provide an automated mechanism to evaluate the excellence or the degradation of image quality without the use of a reference image.
Peynot in view of Caviedes does teach determining an image quality threshold based on the image quality metrics for the series of image frames (Peynot: [0052], [0056], [0060], [0081], “threshold”) and determining whether the image quality metric for the current image frame satisfies the image quality threshold (Peynot: FIG. 2, step s8; [0047]). When the image quality metric for the current image frame fails to satisfy the image quality threshold, corresponding images taken by different sensors could be analyzed (Peynot: FIG.2, step 10; [0085]; [0087]). Peynot in view of Caviedes is silent to teach performing object detection by at least utilizing a first deep neural network 
However, Hsieh is an analogous art pertinent to the problem to be solved in this application and further discloses (Hsieh: FIGS. 1-29B; Abstract) when the image quality metric for the current image frame satisfies the image quality threshold (Hsieh: FIG. 29B, steps 2912, 2916, 2920, “Yes”; [0248]; FIG. 29A), performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame (Hsieh: FIG. 29B, steps 2926, 2928, 2914, 2918; [0248]; [0250]; FIGS. 29A, 14, 15A, 16, 23C; [0114], [0123], “CNN”, “RNN”; [0118], “identify patterns”; [0120], “diagnosis of … disease types … register and extract features of interest”; [0127]-[0130]; [0142]), and when the image quality metric for the current image frame fails to satisfy the image quality threshold (Hsieh: FIG. 31B, steps 2912, 2916, 2920, “No”; FIG. 29A), performing object detection by utilizing a second, different DNN with the information captured by the sensor system and without utilizing the first DNN or the current image frame (Hsieh: FIG. 31B, steps 2922, 2924, 2902; [0249]; [0139]; [0142]; FIGS. 29A, 14, 15A, 16, 23C; Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes with the teaching of Hsieh by performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame when the image 
-Regarding claim 12, Peynot in view of Caviedes, and further in view of Hsieh discloses the method of claim 11.
Peynot does teach possible image quality metric can be different metrics such as sharpness ([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. Peynot is silent to teach wherein the image quality metric is a kurtosis value
In the same field of endeavor, Caviedes wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with the teaching of Caviedes by using kurtosis as an image quality metric to estimate sharpness quality of image frames in order to provide an automated mechanism to evaluate the excellence or the degradation of image quality without the use of a reference image.

Peynot does teach determining an image quality threshold based on the image quality metrics for the series of image frames ([0052], [0056], [0060], [0081], “threshold”) and determining whether the image quality metric for the current image frame satisfies the image quality threshold (FIG. 2, steps s8-s10; [0047]; [0052]; [0056]; [0060]; [0062]; [0081]). Peynot does teach possible image quality metric can be different metrics such as sharpness ([0065]-[0072]), spatial information and spatial entropy ([0073]-[0075]). Less sharpness or spatial information is kind of indicative of non-Gaussian. 
Peynot is silent to teach wherein the image quality metric is a kurtosis value.
In the same field of endeavor, Caviedes teaches wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]). kurtosis is normally used to measure sharpness and it is an indicative of a non-Gaussianness of a probability distribution (Caviedes: [0021]; [0025]; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with the teaching of Caviedes by using kurtosis as an image quality metric to estimate sharpness quality of image frames in order to provide an automated mechanism to evaluate the excellence or the degradation of image quality without the use of a reference image.
Peynot is silent to teach performing object detection by: using the first DNN, identifying one or more object areas in the current image frame, each identified object 
However, Hsieh is an analogous art pertinent to the problem to be solved in this application and further discloses performing object detection by: using the first DNN, identifying one or more object areas in the current image frame (Hsieh: [0045]; [0057]; FIGS. 3, 4A, 5, 13, 14, 15A, 16, 23C, 29A-29B; [0115]-[0116], “extract”;[0118]; [0178]), each identified object area being a sub-portion of the image frame (Hsieh: [0106], “region of interest”; [0113], “patient identification”; [0118], “identify patterns”; [0120], “extract features of interest”; [0154]); determining a kurtosis value for each identified object area (Hsieh: [0174]; [0228]; [0230], “Feature … an image IQ of interest. Features include … (e.g., mean, standard deviation, skewness, kurtosis)”; Abstract); and utilizing the one or more kurtosis values for the one or more identified object areas as an input for performing object detection using the first DNN to generate a list of any detected objects (Hsieh: FIGS. 4A, 14, 14, 15A, 16, 23C, 29A-29B; [0077], “a “good quality” image … generate the resulting image”; [0082]; [0114]; [0160]; [0174], “associated with one or more image quality metrics”; [0227]-[0228]; [0241]; [0248]; [0250]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes with the teaching of Hsieh by using a kurtosis value as an image quality metric and performing object detection by at least utilizing a first deep neural network (DNN) with the current image frame when the image quality metric for the current image frame satisfies the image quality threshold, and performing object detection by utilizing 
-Regarding claim 14, Peynot in view of Caviedes, and further in view of Hsieh discloses the method of claim 12.
Peynot is silent to teach determining the kurtosis value for a particular image frame as the normalized fourth central moment of a random variable x representative of the particular image frame:                         
                            k
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    E
                                    (
                                    
                                        
                                            (
                                            x
                                            -
                                            µ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ơ
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                      where                         
                            k
                            (
                            x
                            )
                        
                     represents the kurtosis value,                         
                            y
                        
                     represents the mean of                         
                            x
                        
                    , ơ- represents its standard deviation, and                         
                            E
                            (
                            x
                            )
                        
                     represents the expectation of the variable.
In the same field of endeavor, Caviedes teaches determining the kurtosis value for a particular image frame as the normalized fourth central moment of a random variable x representative of the particular image frame:                         
                            k
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    E
                                    (
                                    
                                        
                                            (
                                            x
                                            -
                                            µ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ơ
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                      where                         
                            k
                            (
                            x
                            )
                        
                     represents the kurtosis value,                         
                            y
                        
                     represents the mean of                         
                            x
                        
                    , ơ- represents its standard deviation, and                         
                            E
                            (
                            x
                            )
                        
                     represents the expectation of the variable (Caviedes: [0024]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Peynot with the teaching of Caviedes by using kurtosis as an image quality metric to estimate sharpness quality of image frames in order to provide an automated mechanism to evaluate the excellence or the degradation of image quality without the use of a reference image.
s 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peynot et al (U.S PG-PUB NO. 20130211659 A1) in view of Caviedes (U.S PG-PUB NO. 20040001633 A1), and further in view of Hsieh et al (U.S PG-PUB NO. 20180144214 A1), in view of Lahoulou et al (2011 7th Int. Workshop on Systems, Signal Processing and their Applications (WOSSPA), pp. 219-222).
-Regarding claims 5 and 15, Peynot in view of Caviedes, and further in view of Hsieh discloses the methods of claim 2 and claim 12 respectively.
Peynot in view of Caviedes, and further in view of Hsieh discloses determining an image quality metric for each image frame of the series of image frames (Peynot: [0016], “determine a value of one or more image quality metrics in each image in the sequence”; Abstract; FIG. 2, steps s8-s10) wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]), and determining an image quality threshold based on the image quality metrics for the series of image frames (Peynot: [0052], [0056], [0060], [0081], “threshold”).
Peynot in view of Caviedes, and further in view of Hsieh is silent to teach the threshold based on a mean and a standard deviation of kurtosis values.
However, Lahoulou is an analogous art pertinent to the problem to be solved in this application and further discloses the threshold based on a mean and a standard deviation (Lahoulou: page 221, 1st Col, 4th paragraph, “image quality predication … 68-95-99.7 rule … mean … standard derivation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes, further in view of Hsieh with the teaching of Lahoulou by using a threshold 
-Regarding claims 6 and 16, Peynot in view of Caviedes, and further in view of Hsieh discloses the methods of claim 2 and claim 12 respectively.
Peynot in view of Caviedes, and further in view of Hsieh discloses determining an image quality metric for each image frame of the series of image frames (Peynot: [0016], “determine a value of one or more image quality metrics in each image in the sequence”; Abstract; FIG. 2, steps s8-s10) wherein the image quality metric is a kurtosis value (Caviedes: Abstract; [0008]; [0024]-[0025]), and determining an image quality threshold based on the image quality metrics for the series of image frames (Peynot: [0052], [0056], [0060], [0081], “threshold”).
Peynot in view of Caviedes, and further in view of Hsieh is silent to teach to determine the image quality threshold                         
                            T
                        
                     as follows:
                
                    T
                    =
                    c
                    *
                    m
                    +
                    3
                    *
                    s
                    t
                    d
                
            
where                         
                            c
                        
                     is a constant,                         
                            m
                        
                     is the mean of the kurtosis values for the series of image frames, and                         
                            s
                            t
                            d
                        
                     represents the standard deviation of the kurtosis values for the series of image frames.
However, Lahoulou is an analogous art pertinent to the problem to be solved in this application and further discloses the threshold based on a mean and a standard deviation (Lahoulou: page 221, 1st Col, 4th paragraph, “image quality predication … 68-95-99.7 rule … 95% confidence level … mean … standard derivation”). It is 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes, further in view of Hsieh with the teaching of Lahoulou by using determine the image quality threshold                         
                            T
                        
                     as follows:
                
                    T
                    =
                    c
                    *
                    m
                    +
                    3
                    *
                    s
                    t
                    d
                
            
where                         
                            c
                        
                     is a constant,                         
                            m
                        
                     is the mean of the kurtosis values for the series of image frames, and                         
                            s
                            t
                            d
                        
                     represents the standard deviation of the kurtosis values for the series of image frames in order to use empirical rules to provide a mathematical tractable, quick and reliable measures for image quality evaluation. 
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peynot et al (U.S PG-PUB NO. 20130211659 A1) in view of Caviedes (U.S PG-PUB NO. 20040001633 A1), and further in view of Hsieh et al (U.S PG-PUB NO. 20180144214 A1), in view of Kim (U.S PG-PUB NO. 20200005100 A1).
-Regarding claims 7 and 17, Peynot in view of Caviedes, and further in view of Hsieh discloses the methods of claim 1 and claim 11 respectively. 
Peynot in view of Caviedes, and further in view of Hsieh is silent to teach wherein the sensor system is a light detection and ranging (LIDAR) system.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the sensor system is a light detection and ranging (LIDAR) system (Kim: FIG. 1, unit 140, [0056], “a lidar”; [0090], [0100], [0116], FIG. 3).

-Regarding claims 8 and 18, Peynot in view of Caviedes, and further in view of Hsieh discloses the methods of claim 1 and claim 11 respectively. 
Peynot in view of Caviedes, and further in view of Hsieh is silent to teach wherein the second DNN is configured to analyze only LIDAR point cloud data generated by the LIDAR system.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein a DNN is configured to analyze only LIDAR point cloud data generated by the LIDAR system (Kim: [0029], “DNN”; [0102]; [0109]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes, further in view of Hsieh with the teaching of Kim by using second DNN to analyze only LIDAR point cloud data generated by the LIDAR system in order to performing object detection for autonomous driving when the image quality metric for the current image frame fails to satisfy the image quality threshold.
-Regarding claims 9 and 19, Peynot in view of Caviedes, and further in view of Hsieh discloses wherein the first DNN is configured to analyze both the current image frame and images generated by infrared camera or other sensors.

However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein a DNN is configured to analyze only LIDAR point cloud data generated by the LIDAR system (Kim: [0029], “DNN”; [0102]; [0109]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Peynot in view of Caviedes, further in view of Hsieh with the teaching of Kim by using first DNN is configured to analyze both the current image frame and LIDAR point cloud data generated by the LIDAR system in order to performing object detection for autonomous driving when the image quality metric for the current image frame satisfies the image quality threshold.
-Regarding claims 10 and 20, the modification further discloses wherein the camera system is an exterior, front-facing camera system (Peynot: FIG. 1).
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. Applicant argues that “The Peynot reference only discloses two types of sensors: a colour camera 4 and an infrared camera 6. Peynot at [0026]-[0028]. The Peynot reference fails to disclose or suggest the sensor system being "a non-camera sensor system" that captures "non-image frame information" as claimed” (Remarks: Page 10, Section 1, 2nd paragraph). Applicant also argues that Hsieh reference is non-st and 2nd paragraphs).
The examiner respectfully disagrees.
In response to applicant’s argument that Peynot only discloses two types of sensors: a colour camera 4 and an infrared camera 6, and Peynot fails to disclose or suggest a non-camera sensor system that captures non-image frame information, Peynot discloses that various sensors are used by autonomous vehicle obtaining information about its environment and current state (Peynot: [0003], “various sensors”; [0014]; [0063], “other types of sensor”; [0087]; [0097], “any two different heterogeneous sensors … a laser scanner”). Peynot discloses a method of improving perception integrity for an autonomous vehicle with motion compensation by using an affine transformation (Peynot: [0087]-[0091]). This affine transformation is calculated using sensing data that is fully independent from the sensors 4, 6. A cm-accuracy dGPS/INS system is used to facilitate the determination of this transformation and this system is mounted on the vehicle (Peynot: [0091]). 
In response to applicant's argument that Hsieh reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. Hsieh discloses methods and apparatus to automatically process an image, perform object detection and generate an image quality metric by using neural networks (Hsieh: FIGS. 1-29B; Abstract). Although Hsieh’s method is applied for medical images, one of ordinary skill in the art would understand the method can be used for any kind of images for the purpose of object detection and image quality evaluation. 
In response to applicant’s argument that Hsieh reference fails to show certain features of applicant's invention and there is no rational to modify the references, it is noted that the features upon which applicant relies (i.e., medical image or not medical image, different input sets, with or without training, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Peynot discloses determining one or more image quality metrics for each image frame in the sequence image frames captured by a camera system mounted on an autonomous vehicle and determining an image quality threshold based on the image quality metrics for the series of image frames (Abstract; FIGS. 1-2). Caviedes teaches . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664